Qltfurt of Appeals
                      JTtfll| Itsirtrt of Okxas at Sallas
                                         JUDGMENT

RAPP COLLINS WORLDWIDE, INC.,                     Appeal from the 192nd Judicial District
Appellant                                         Court of Dallas County, Texas. (Tr.Ct.No.
                                                  93-8324-K).
No. 05-96-00627-CV                  V.            Opinion delivered by Justice Kinkeade,
                                                  Justices Whittington and James
ROBERT R. MOHR, Appellee                          participating.




      In accordance with this Court's opinion of this date, the judgment of the trial court
is AFFIRMED. It is ORDERED that appellee Robert R. Mohr recover: his costs of this
appeal from appellant Rapp Collins Worldwide, Inc. and from General Insurance Company
of America as surety on appellant's cost bond; and the full amount of the trial court's
judgment and the costs of this appeal, to the extent that they exceed the liability of General
Insurance Company of America as surety on appellant's cost bond, from appellant Rapp
Collins Worldwide, Inc. and from General Insurance Company of America as surety on
appellant's supersedeas bond.


Judgment entered August 31, 1998.




                                                         £d^
                                                  ED KINKEADE
                                                  JUSTICE